tax emempt ano sovernment entities division department of the treasury tenuacroenesemce 2oo919070 washington d c feb uniform issue list legend taxpayer iraa financial_institution b financial_institution c account d citye individual f amount amount - - dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated date ftom your authorized representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amount from your individual_retirement_annuity ira a maintained with financial_institution b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer age at the time of the distribution of amount from ira a asserts that her fajlure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her reliance on the actions of an investment_advisor at financial_institution c amount was deposited by taxpayer into account d a non-ira account with financial_institution c amount remains in account d and has not been used for any purpose taxpayer received a form 1099-r for from financial_institution b showing a taxable_distribution equal to amount taxpayer maintained ira a an individual_retirement_annuity under sec_408 of the code taxpayer represents that on date on the advice of an investment_advisor at financial_institution c taxpayer instructed financial_institution b to liquidate ira a and transfer the proceeds to an ira with financial_institution c this individual and the manager of a branch of financial_institution c located in city b helped taxpayer complete the application form for the transfer of funds from ira a financial_institution b prepared a check totaling arnount which was sent directly to financial_institution c on date taxpayer met with individual f a financial specialist with financial_institution c who incorrectly designated on the application form thet proceeds from the liquidation of ira a totaling amount was to be deposited in ‘account d anon-ira account taxpayer believing account d to be an ira signed the application taxpayer intended for amount to be rolled over to an ira with financial_institution c she desired to transfer funds in her ira annvity ira a to an ira invested in a certificate of deposit because the latter promised a higher rate of return ‘taxpayer relied on the expertise of individual f to accomplish the transfer taxpayer discovered the error in early after receiving a form 1099-r from financial_institution b showing a taxable_distribution of amount based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or gi the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not jater than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 3a of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 i of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d of the code revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred ‘the information presented and the documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her reliance on an employee of financial_institution c whose actions mistakenly resulted in the deposit of amount into account d a non-ira account his actions constituted an error by a financial_institution ro00919070 therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira a ‘taxpayer is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a if you wish to inquire about this ruling please power_of_attorney on file in this office contact jat od sincerely yours manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice oo
